IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DEVONTA MOBLEY,                      NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D14-1701

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed February 19, 2015.

An appeal from the Circuit Court for Leon County.
James C. Hankinson, Judge.

Jeffrey E. Lewis, General Counsel, and Michael Jerome Titus, Assistant Conflict
Counsel, Tallahassee, for Appellant.

Pamela Jo Bondi, Attorney General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

PADOVANO, CLARK, and MARSTILLER, JJ., CONCUR.